U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Jpak Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15 Xinghua Road, Qingdao, Shandong Province People’s Republic of China 266401 (Address of principal executive offices (zip code)) (86-532) 84616387 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of February 11, 2010 there were36,368,334shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128shares of common stock, and 5,000,000shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock, 12,000,000 shares of Series C Convertible Preferred Stock, par value $0.0001 per share outstanding, which shares are convertible into an aggregate of 12,000,000shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at December 31, 2010 (unaudited) and 2009 3 Unaudited Consolidated Statements of Operations for the three months and six months ended December 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for thesixmonths ended December 31, 2010 and 2009 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION 23 Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.(Removed and Reserved) 23 Item 5.Other Information 24 Item 6.Exhibits 24 2 PART I – FINANCIAL INFORMATION JPAK GROUP, INC. Consolidated Balance Sheets December 31, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,322,725 and $1,284,360 at December 31, 2010 and June 30, 2010, respectively Inventory Trade notes receivable Other receivables Advance payments Prepaid expenses and other current assets Total current assets Property and equipment, net Other noncurrent assets: Intangible assets, net - Deferred loss on sales of assets Prepaid expenses Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Trade notes payable Short-term bank loans Current portion of long-term debt Income tax payable Other current liabilities Total current liabilities Long-term debt Total liabilities Equity Stockholders’ equity: Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding Series C convertible preferred stock, $0.0001 par value, 12,000,000 shares authorized, issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 36,368,334 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively Series A preferred stock Series B preferred stock Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 JPAK GROUP, INC. Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, Sales $ Cost of sales Gross profit Operating expenses Selling, general and administrative Income (loss) from operations ) Other income (expenses): Interest expense, net ) Non-operating income, net Total other income (expenses) Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) ) Less: net loss attributable to noncontrolling interest ) Net income (loss) attributable to Jpak Group, Inc. ) Undistributed income attributable to preferred stockholders - Net income applicable to common stockholders ) Other comprehensive income Foreign currency translation adjustment ) Comprehensive income (loss) $ ) $ $ $ Basic earnings (loss) per common share $ ) $ $ $ Diluted earnings (loss) per common share $ ) $ $ $ Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 JPAK GROUP, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Share-based payment - Loss (gain) on disposal of fixed assets Changes in assets and liabilities: Accounts receivable ) Inventory ) ) Trade notes receivable ) Other receivables ) ) Advance payments ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Income tax payable Other current liabilities Total adjustments ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Advance payments for fixed assets ) Additions to property and equipment ) ) Proceeds from disposal of fixed assets - Acquisition of intangible assets – land use rights ) - Loan receivable - Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) ) Issuance of trade notes payable Proceeds from long-term debt Additional paid-in capital - Net cash provided by financing activities Effect of foreign currency translation on cash 23 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents and restricted cash –beginning Cash and cash equivalents and restricted cash – ending $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Note 1 – Organization and Nature of Business Jpak Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of Jpak Group, Inc. and its subsidiaries (the “Company”). The Company’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing”) completed a reverse acquisition of Jpak Group Co., Ltd. (“Jpak Ltd.”), which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in Jpak Ltd., per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to Jpak Group, Inc. (“Jpak”). The transaction was regarded as a reverse merger whereby Jpak Ltd. was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of Jpak Ltd. Thus, Jpak Ltd. is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Jpak Ltd. had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, Jpak Ltd. acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in Hong Kong Special Administrative Region, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin Printing Co, Ltd (“Qingdao Renmin”), which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flows from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co Qingdao Renmin acquired 51% interest of Qingdao Delikang. On January 11, 2010, Qingdao Likang Packaging Co. Ltd (“Qingdao Likang”), a wholly-owned subsidiary of Grand International, was registered in Qingdao with a capital commitment of $13.5 million. As of December 31, 2010, approximately $7.1 million or 52.6% of total registered capital has been invested and the remaining $6.4 million of the registered capital will be invested within two years since the registration. Grand International is allowed to use the capital raised or the profit generated by Qingdao Renmin for this capital investment. Substantially all of the Company’s business is conducted through Qingdao Renmin, an operating subsidiary established in the Peoples Republic of China, in which the Company indirectly holds a 100% interest. Note 2 – Summary of Significant Accounting Policies Basis Of Presentation The Company’s consolidated financial statements include the accounts of its controlled subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. 6 Note 2 – Summary of Significant Accounting Policies (continued) Basis Of Presentation (continued) In preparing the accompanying unaudited consolidated financial statements, we evaluated the period from December 31, 2010 through the date the financial statements were issued, for material subsequent events requiring recognition or disclosure. No such events were identified for this period. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2010 and 2009, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2010 and 2009. Intangible Assets Land use rights with a finite useful life are amortized on a straight-line basis over its estimated useful life of 50 years, which is a common term stipulated by the government. Reclassification Certain amounts as of June 30, 2010 and December 31, 2009 were reclassified for presentation purposes. Note 3– Restricted Cash As of December 31, 2010 and June 30, 2010, the Company had restricted cash of $7,785,421 and $4,744,084, respectively. These restricted cash balances are reserved for settlement of trade notes payable and open letter of credit in connection with inventory purchases. The cash held in custody by bank issuing the trade notes payable and letter of credit is restricted as to withdrawal or use, and is currently earning interest. Note 4– Accounts Receivable Trade accounts receivable are stated at original invoice amount less allowance for doubtful receivables based on management’s periodic review of aging of outstanding balances and customer credit history. If the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. The balance of allowance for doubtful accounts amounted to $1,322,725 and $1,284,360 as of December 31, 2010 and June 30, 2010, respectively. The allowance was mainly made for a customer currently under bankruptcy restructuring and we estimate that chances to recover the outstanding allowance balance from this customer are remote. Note 5 – Inventory Inventory, consisting of material, labor, and manufacturing overhead, as of December 31, 2010 and June 30, 2010 consists of the following: December 31, 2010 June 30, 2010 Raw materials $ $ Work in process Finished goods Parts and supplies Total $ $ 7 Note 6 – Advance Payments Advance payments as of December 31, 2010 and June 30, 2010 consist of the following: December 31, 2010 June 30, 2010 Advance payments for inventory $ $ Advance payments for equipment Total $ $ Note 7 – Property and Equipment Property and equipment as of December 31, 2010 and June 30, 2010 consist of the following: December 31, 2010 June 30, 2010 Buildings $ $ Machinery and equipment Machinery—capital lease Subtotal Less: Accumulated depreciation Add: Construction in progress Total $ $ Depreciation expenses for the three months ended December 31, 2010 and 2009 were $332,866 and $387,928, respectively. Depreciation expenses for the six months ended December 31, 2010 and 2009 were $668,746 and $770,427, respectively. For the six months ended December 31, 2010, amortization of machinery and equipment under capital lease included in depreciation expense was $90,326. Note 8 – Intangible Assets Intangible assets as of December 31, 2010 and June 30, 2010 consist of the following: December 31, 2010 June 30, 2010 Land use rights $ $
